Title: To John Adams from Jonathan Dickinson Sergeant, 19 July 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      Trenton 19. July 1776
     
     I am told You are alarmed at Philadelphia with the last clause in our charter. That and another respecting Judges was hard fought; especially that of Reconciliation, upon a Motion to defer printing the Copy ’till it could be reconsidered.
     However we have formally ratified Independency and assumed the Stile of the Convention of the State of New Jersey. This very unanimously, and the Votes go down by this Express to the printer.
     We are mending very fast here. East Jersey were always firm; West Jersey will now move with Vigour. The Tories in some parts disturbed us; but they have hurt us more by impeding the Business of the Convention and harassing with an Infinity of Hearings. But for this we have provided a Remedy by an Ordinance for trying Treasons Seditions and Counterfeitings. And now we shall apply our chief Attention to Military Matters, for which End we remove to Brunswick on Monday, after delaying it too long. In haste, Sir, Yours
     
      Jona D Sergeant
     
     
      P.S. Since writing the above, I find Time to add. May I beg the Favour of a Line from You once in a while. We want Wisdom here. Raw, young and unexperienced as your humble Servant is, I am really forced to bear a principal part. Would to Heaven that I could look round here, as when with You, and see a Number in whose Understanding I could confide. But we have a miserable prejudice against Men of Education in this State. Plain Men are generally returned, of sufficient Honesty and Spirit, but most of them hardly competent to the penning of a common Vote.
      I wrote to You from Bristol more than a Month ago; but received no Answer. Did You receive it? Our new Delegates You find sound and hearty.
      You will pardon the Freedom I have repeatedly taken, and favour me with a Line in Answer. Your most obedt.
     
     J. D S.
     
      Upon Recollection it was Mr. S. Adams, I wrote to from Bristol. Will You ask him if he received it?
     
    